Citation Nr: 1042266	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young





INTRODUCTION


The Veteran served on active duty in the Marine Corps from May 
1973 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  This matter was 
previously before the Board in January 2009 at which time it was 
remanded for additional development.  In Clemons v. Shinseki, 23 
Vet. App. 1, 6 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a claim for service connection 
for PTSD was not limited to an adjudication of PTSD alone in 
light of other diagnoses of mental illness in the record.  Id.  
In light of the determination in Clemons, the Board will consider 
whether any psychiatric disability currently exhibited; including 
PTSD is related to active duty; and as such, the Board has re-
characterized the issue as entitlement to an acquired psychiatric 
disorder, as shown on the title page herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that, while he was in the service he was 
severely beaten and had his life threatened by a drill sergeant 
because he had witnessed the brutal physical assaults on other 
recruits.  

A private psychiatric report, dated in August 2001, reflects 
diagnoses of recurrent major depressive disorder, severe with 
anxious and possible psychotic features, intermittently, 
dysthymic disorder pain disorder with physical and psychological 
components, cognitive disorder, partner relational problems, 
opiate dependence in remission and sedative hypnotic dependence 
in remission.  VA outpatient psychiatric progress notes in 2005 
show diagnoses of major depressive disorder.  PTSD and 
personality disorder not otherwise specified with self-defeating 
behaviors was diagnosed by VA in 2006.  Chronic anxiety was 
diagnosed by VA in 2007.  In August 2008 the Veteran was 
diagnosed with depressive disorder not otherwise specified, 
severe, recurrent, with psychosis and PTSD.  In each of these VA 
medical reports the Veteran references the in-service personal 
assault.  In addition, the Veteran's wife and mother reportedly 
observed a change in the Veteran's personality since his return 
from boot camp.  

The case was remanded in January 2009 and the RO was instructed 
to determine if there was credible supporting evidence that the 
Veteran was assaulted in service, and if so, provide a VA 
examination.  In June 2009, the Veteran underwent a VA 
examination.  VA examiner diagnosed the Veteran with chronic PTSD 
and opined that his PTSD is a direct consequence of the physical 
attack during the Veteran's military service.  The examiner 
further opined that it is more likely than not that the Veteran's 
symptoms were not exacerbated by other post military traumatic 
events.  He noted that the Veteran does not have a current 
substance abuse problem or other psychiatric diagnosis which 
contributes to his symptoms.  

The RO in an August 2009 supplemental statement of the case 
(SSOC) noted that "The claimed incident involving a personal 
assault has not been verified."  The Veteran's enlistment 
examination and medical history reports of May 1973 show no 
psychiatric abnormalities at that time.  In June 1973 the Veteran 
was seen at the dispensary with complaints of a nervous 
condition.  It was also noted that he appeared upset and 
"shocky[.]"  In July 1973 the Veteran was recommended for 
discharge for reasons of unsuitability on the basis of character 
and behavior disorder, by the director of the neuropsychiatric 
unit.  It was noted that the Veteran was referred for evaluation 
via medical consult due to complaints of nervousness.  At that 
time, the Veteran also complained of an inability to tolerate the 
training situation, stating he could not stand the hollering of 
the drill instructors.  He complained of insomnia and nightmares.  
It was noted that during the interview, the Veteran appeared 
highly manipulative and obviously fearful of returning to the 
training situation.

The remand instructions were not followed and the VA examination 
report essentially assumes that the Veteran's claimed stressors 
have been corroborated.  Accordingly, another examination should 
be accomplished to clarify whether the Veteran has PTSD or other 
psychiatric disability that is related to his period of active 
duty.  

In addition, it is noted in the June 2009 VA examination report 
that the Veteran reported that his knee, back, and hands were 
injured in the attack by drill sergeants and he was not allowed 
to get treatment.  He stated that once he was discharged he went 
immediately to a private emergency room to get his knee treated.  
In a written statement from the Veteran's mother, she noted that 
when the Veteran came home from the Marines, she took him to the 
emergency room many times for pain in his back, neck and knees.  
Medical record from this treatment has not been associated with 
the claims folder.  These records should be obtained and added to 
the record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical 
providers who have treated him immediately 
following his military discharge for 
injuries sustain in the alleged personal 
attack.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies of 
the related treatment records.

2.  After completing the development action 
requested above, schedule the veteran for a 
VA psychiatric examination.  With regard to 
the veteran's claimed physical assault, the 
examiner should indicate whether any 
behavioral changes that occurred at or close 
in time to the alleged stressor incidents 
could possibly indicate the occurrence of 
one or more of the alleged in-service 
stressors.  The claims folder and a copy of 
this remand must be provided to the examiner 
prior to the examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The diagnosis(es) 
must be based on examination findings, all 
available medical records, complete review 
of comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the current 
DSM-IV diagnostic criteria is required.  If 
a diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether each 
alleged stressor found to be established by 
the record was sufficient to produce PTSD; 
and (2) whether it is at least as likely as 
not that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established by 
the record and found sufficient to produce 
PTSD by the examiner.  

Further, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all the 
evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged in-
service stressors.  If a diagnosis other 
than PTSD is rendered, the examiner must 
indicate whether such other acquired 
psychiatric disorder is as likely as not 
related to the Veteran's military service.  

The examiner should reconcile any opinion 
regarding non-PTSD psychiatric disorders 
with the service treatment records; service 
personnel records; and post-service medical 
evidence, to include the 1981 private 
psychiatric evaluation, April and November 
2005 VA findings of major depressive 
disorder, December 2006 VA findings of a 
personality disorder with self-defeating 
behaviors and July 2007 VA finding of 
chronic anxiety.  

3.  After completion of the above, the AMC 
should review the expanded record and 
readjudicate the service connection claim.  
If the benefit sought is not granted in 
full, the Veteran and his representative 
should be furnished an appropriate SSOC and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


